Citation Nr: 0327783	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for costochondritis, 
claimed as chest pain and/or sore rib, lower right side.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a chronic acquired 
variously diagnosed right shoulder disorder.  

4.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain with a disc bulge at L5-S1, to 
include restoration of a 40 percent evaluation.  

5.  Entitlement to an initial compensable evaluation for 
cervical strain with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the claim to the RO for 
additional evidentiary development and adjudicative actions.  

In November 2001, the veteran testified at a personal hearing 
at the RO.  A copy of the transcript of that hearing is of 
record.  

In August 2002 the RO most recently affirmed the 
determinations previously entered.

More recently, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in May 2003.  A 
copy of the transcript of that hearing is also of record.

The issues of entitlement to an evaluation in excess of 20 
percent for mechanical low back pain with a disc bulge at L5-
S1, to include restoration of a 40 percent evaluation and 
entitlement to an initial compensable evaluation for cervical 
strain with DJD will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that the veteran does not have costochondritis, 
claimed as chest pain and/or a sore rib on the lower right 
side, which has been linked to active service on any basis.  

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a left ankle 
disorder which has been linked to active service on any 
basis.  

3.  The probative and competent medical evidence of record 
establishes that the veteran has a chronic acquired variously 
diagnosed right shoulder disorder which cannot satisfactorily 
be dissociated from active service.  


CONCLUSIONS OF LAW

1.  Costochondritis, claimed as chest pain and/or a sore rib 
on the lower right side, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303.  

3.  A chronic acquired variously diagnosed right shoulder 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran complained of chest pains on numerous occasions.  
Diagnoses were musculoskeletal chest wall pain, chest pain 
syndrome, left costochondritis, and pleuritic chest pain 
secondary to costochondritis.  An inservice electrocardiogram 
(EKG) showed sinus bradycardia, and X-rays showed mild 
cardiomegaly.  Shortly before his separation from service in 
1995, the veteran complained of pain in the right lower rib 
cage.  

An EKG during VA examination in 1996 also showed sinus 
bradycardia, but there was no indication that the veteran was 
specifically examined in order to determine whether he 
currently has costochondritis (i.e., examination of the 
costal cartilages and anterior chest wall).  

The veteran was also seen during service for left ankle pain 
in 1991, and a diagnosis of Achilles tendonitis was rendered.  
Shortly before his separation from service in 1995, he 
indicated that he had had chronic left ankle pain since 1990 
that had increased over the prior three months.  The veteran 
has stated that he continued to have pain in the left ankle 
and that it "pops" when he walked.  

As to the veteran's right shoulder, he was diagnosed with 
bilateral rotator cuff tendonitis and bilateral sub deltoid 
bursitis during active service.  He underwent physical 
therapy, and he indicated in July 1993 that his right 
shoulder had improved about 50 percent.  Shortly before his 
separation from service in 1995, he indicated that he still 
had right shoulder pain.  

The VA examiner in 1996 evaluated the veteran's complaints 
regarding his left shoulder, and service connection has been 
granted for left shoulder rotator cuff tendonitis.  

In an April 1998 Board remand, in pertinent part, it was 
determined that additional VA examinations were necessary.  
Specifically, it was noted that an examination should be 
conducted to determine whether the veteran had 
costochondritis and, if so, whether this condition was 
related to the inservice complaints/findings.  Additionally, 
it was deemed necessary that examination be conducted by a VA 
examiner to determine whether the veteran had a left ankle 
disorder and, if so, whether this condition was related to 
the inservice complaints/findings.  As it was not clear 
whether the veteran's right shoulder had been evaluated, 
examination was to be conducted to determine whether he had a 
chronic right shoulder condition and, if so, whether it was 
related to the inservice complaints/findings.

At the time of VA general medical examination in October 
2000, the veteran gave a history of spraining his ankle in 
1991 with current pain and swelling.  It sometimes popped 
when he walked.  Examination of the left ankle, to include an 
X-ray, was negative.  

Subsequent submitted records available for review include 
private and additional VA treatment records and an April 2002 
examination report.  Also added to the record was the hearing 
transcript of a November 2001 personal hearing.  

It is noted that costochondritis was not diagnosed on any 
clinical report, private or VA.  An X-ray of the right 
shoulder dated in January 2001 was interpreted as negative.  

At a November 2001 personal hearing, the veteran reported 
that he experienced chest pains every night.  Additionally, 
he experienced left ankle problems to include occasional pain 
and there was pain and popping when he walked.  These 
problems started after he strained his left ankle in service.  
His right shoulder problems included difficulty with writing 
and reaching for objects.  

At the time of VA examination in April 2002, the examiner 
found that there was no evidence of costochondritis.  There 
was no heart condition and no chest pain.  The examiner 
stated that while the veteran may have had some 
musculoskeletal chest wall pain the past, this had resolved.  


Additionally, there was no significant abnormality of the 
left ankle.  There was only slight tenderness of the lateral 
malleolus.  The examiner opined that there was no evidence 
that the ankle injury was related to active service.  As to 
the right shoulder, there was slight evidence of a mild 
bursitis or tenderness.  

The examiner further reported that there was evidence of 
right shoulder rotator cuff tendonitis, and right shoulder 
sub deltoid bursitis.  The examiner opined that since there 
was no history of an injury in service, there was no evidence 
that the current condition was due to service.  

In May 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is also of record.  He reiterated 
that it was his contention that service connection was 
warranted for costochondritis, claimed as chest pain and/or a 
sore rib on the lower right side, a left ankle disability, 
and a right shoulder disability.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§   1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  




Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a July 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through the issuance of the September 
1996 rating decision, November 1996 statement of the case, 
October 2000 supplemental statement of the case, and October 
2002 supplemental statement of the case, the RO has notified 
the veteran of the requirements for service connection.  The 
RO also provided him with the reasons why his claim could not 
be granted based upon the evidence of record.  

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the veteran has been apprised of 
VCAA during the pendency of this claim.  


Service Connection

Costochondritis


Regarding the veteran's claim for service connection for 
costochondritis, claimed as chest pain and/or sore rib, lower 
right side, the Board notes that a review of the record does 
not show that the veteran has received a competent medical 
diagnosis of this condition postservice.  In fact, at the 
recent VA examination in April 2002, the examiner 
specifically noted that this condition was not present.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  

The Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent to 
restrict compensation to only presently existing conditions," 
and VA's interpretation of the law requiring a present 
disability for a grant of service connection was consistent 
with the statutory scheme.  Degmetich, 104 F.3d at 1332; and 
see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  



In making this determination the Board considered the 
veteran's assertions as to the etiology of costochondritis; 
however, it is pointed out that the veteran, as a lay person 
without medical training or expertise, is not qualified to 
offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his or her opinions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of current costochondritis, claimed as chest 
pain and/or sore rib, lower right side, the claim must be 
denied. 

For the reasons stated above, the Board finds that as the 
preponderance of the evidence is against the claim of 
entitlement to service connection for costochondritis, 
claimed as chest pain and/or sore rib, lower right side, that 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


A Left Ankle Disorder

While a diagnosis of Achilles tendonitis was rendered during 
service, and the veteran has described left ankle problems 
that have continued since that time, recent examination was 
essentially negative for a chronic acquired left ankle 
disorder.  It is noted that X-ray was negative, and the only 
positive finding was of slight tenderness over the lateral 
malleolus,  Range of motion was full.  The examiner opined 
that there was no evidence of any left ankle disorder.  


Based upon a comprehensive review of the record, the Board 
finds that there is no probative evidence that has been 
submitted demonstrating that there is a left ankle disorder, 
to include slight tenderness over the lateral malleolus, that 
is due to an injury or disease incurred in, aggravated by, or 
otherwise related to service.  

As above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

As before, the veteran, as a lay person without medical 
training or expertise, is not qualified to offer opinions 
regarding diagnosis or etiology of medical conditions; as 
such, his or her opinions cannot constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disorder and the claim must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


A Right Shoulder Disorder

The Board's review of the evidentiary record discloses that 
right shoulder symptomatology was reported in the SMRs, and 
post service medical documentation shows continuing right 
shoulder symptomatology and treatment.

A VA medical specialist who examined the veteran in April 
2002 reviewed the entire evidentiary record.  The examiner 
diagnosed right shoulder rotator cuff tendonitis and sub 
deltoid bursitis, but it was opined that this was not the 
result of service as the veteran did not suffer any right 
shoulder injury in service.  

The Board notes, however, that the veteran was seen for right 
shoulder complaints during service, and the right shoulder 
diagnosis was tendonitis as was reported on VA examination.  
Thus, it is determined by the Board that it is likely as not 
the post service currently diagnosed right shoulder problems 
also reported in service had their onset during service.  
There is no competent medical evidence of record to the 
contrary.  

According to Hickson, supra, there must be evidence of a 
current disability.  The veteran's right shoulder condition 
has been diagnosed as tendonitis and bursitis.  There must be 
medical evidence of inservice incurrence or aggravation.  The 
SMRs contain documentation of right shoulder symptomatology 
and treatment diagnosed as tendonitis.  Finally, there must 
be medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  

As the Board noted above, a VA medical specialist failed to 
link the current right shoulder disorders to inservice 
trauma.  However, it was stated that there was no evidence of 
inservice right shoulder treatment or injury.  The record 
clearly indicates that the examiner's opinion was based on 
this belief which is shown not to be fact.  Additionally, the 
record shows essential continuity of symptomatology of right 
shoulder symptomatology originating in service, continuing at 
separation therefrom, and subsequently noted as still in 
existence on post service VA examinations.

In view of the foregoing, the Board finds that any reasonable 
doubt existing in the veteran's case with respect to his 
right shoulder should be resolved in his favor.  The 
evidentiary record supports a grant of entitlement to service 
connection for the right shoulder diagnosed as rotator cuff 
tendonitis and sub deltoid bursitis.


ORDER

Entitlement to service connection for costochondritis, 
claimed as chest pain and sore rib, lower right side, is 
denied.  

Entitlement to service connection for a left ankle disorder 
is denied.  

Entitlement to service connection for a chronic acquired 
variously diagnosed right shoulder disorder is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As to the claims of entitlement to an evaluation in excess of 
20 percent for mechanical low back pain with a disc bulge at 
L5-S1, to include restoration of a 40 percent evaluation, and 
entitlement to an initial compensable evaluation for cervical 
strain with DJD, it is concluded that additional evidentiary 
development would be beneficial.  

A remand will allow the veteran to receive a new VA 
orthopedic examination.  The last such VA examinations took 
place in April 2002, and the veteran has reported increased 
symptomatology at a subsequent personal hearing in May 2003.  
Reexamination will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  
See 38 C.F.R. § 3.327 (2002); also see 38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2.  

To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  

A remand will also allow the VBA AMC the opportunity to 
inform the veteran about the new rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293).  It is 
noted that this rating criteria, which became effective 
September 23, 2002, is likely to be appropriate in this case 
as the veteran is service-connected for mechanical low back 
pain with disc bulge at L5-S1.  The VBA AMC should determine 
if this code is applicable, and, if so, rate the veteran's 
low back disability under the more favorable of the old and 
new rating criteria.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, only the old rating criteria apply.  For the period 
from the effective date, the more favorable of the old and 
new regulations applies.  VAOPGCPREC 3-00 .  

Additionally, it is noted that the veteran's 40 percent 
rating for his low back disability was reduced to 20 percent 
in an August 1998 rating decision.  This decision was 
promulgated in a subsequent rating determination in June 
2000.  The Board notes that the 40 percent rating had been in 
effect for a period of over 5 years.  

Additionally, it appears that the reduction was based on the 
clinical findings of one VA examination.  It is not clear 
whether the agency of original jurisdiction considered the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
disability evaluations.  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough orthopedic VA 
examination would be of assistance in clarifying the nature 
of the appellant's service-connected mechanical low back pain 
with disc bulge at L5-S1 and cervical strain with DJD would 
be instructive with regard to the appropriate disposition of 
the issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further action as 
follow:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant with the appropriate release of 
information forms, if applicable, to 
obtain copies of any more recent private 
and VA medical records pertaining to his 
lumbar and cervical spine disabilities 
for association with the claims folder.  

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialists 
for the purpose of ascertaining the 
current nature and extent of severity of 
his mechanical low back pain with a disk 
bulge at L5-S1 and cervical strain with 
DJD.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002, copies of the 
previous and amended criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a: Diagnostic Code 5293, 
and a separate copy of this remand must 
be made available to and review by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
cervical and lumbar spine.  He/she should 
also comment on the functional 
limitations, if any, caused by the 
appellant's service-connected cervical 
and lumbar spine disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The examiner is requested to 
address the above criteria, as well as 
the previous and amended criteria for 
rating intervertebral disc syndrome under 
38 C.F.R. § 4.71a: Diagnostic Code 5293 
in his evaluations of the veteran's 
cervical and lumbar spine disabilities.  
It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Do the service-connected cervical 
and lumbar spine disabilities involve 
only the joint structure, or do they also 
involve the muscles and nerves?  


(b)  Do the service-connected cervical 
and lumber spine disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected cervical and lumbar spine 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected cervical and lumbar 
spine disabilities.  

Any opinions expressed by the examiner as 
to the extent of severity of the cervical 
and lumbar spine disabilities must be 
accompanied by a complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report ad required medical opinions and 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, the VBA AMC must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187.  
The VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an evaluation in excess of 20 percent for 
mechanical low back pain with a disc 
bulge at L5-S1, to include restoration of 
a 40 percent evaluation; and 
entitlement to an initial compensable 
evaluation for cervical strain with DJD, 
based upon the entire evidence of record.  
In so doing the VBA AMC should document 
its consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the previous and revised 
criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293, and 
the applicability of the criteria under 
38 C.F.R. §§  3.321(b)(1), 3.344 (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims for increased ratings, and may include their denial.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinsky, 1 Vet. 
App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



